Citation Nr: 0833207	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  95-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for multiple joint 
arthralgias, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability 
manifested by low back pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to an initial, compensable disability rating 
for dermatitis and tinea pedis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1981 to December 
1988, from October 1990 to August 1991, and from April 1992 
to December 1992.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in 
September 1993 and in June 1995 that, in pertinent part, 
denied service connection for hearing loss, multiple joint 
arthralgias, and a disability manifested by low back pain; 
and denied an initial, compensable disability rating for 
dermatitis and tinea pedis.  The veteran timely appealed.

In November 1995, the veteran testified during a hearing 
before RO personnel.

In July 1997 and in August 2002, the Board remanded the 
matters for additional development.

In May 2006, the Board remanded the matters of new and 
material evidence to reopen the following claims for service 
connection:  first degree atrial ventricular block, 
bradycardia, and chest palpitations; hepatitis C and 
hyponatremia; urinary tract infection with staphylococcus and 
acute renal failure (also claimed as sepsis); a right-side 
strain; and an eye strain with lower eye swelling.  The 
matters were remanded in order for the RO or VA's Appeals 
Management Center (AMC) to issue a statement of the case.  In 
October 2006, the RO or AMC granted service connection for 
hepatitis C.  The other matters were the subject of a June 
2008 statement of the case, but no appeal was perfected.  
Hence, these matters are not currently before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran and his representative when 
further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Bilateral Hearing Loss 

The veteran contends that service connection for bilateral 
hearing loss is warranted on the basis that he was exposed to 
excessive noise in service from working around power 
generators.  His Form DD214 reflects a primary specialty in 
"power generater equipment repair." 
 
Audiometric testing in service in May 1984 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
20
30

Audiometric testing in service in December 1986 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
20
LEFT
15
10
10
35
35

Audiometric testing in service in May 1987 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
20
LEFT
15
10
10
35
35

Audiometric testing in service in October 1987 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
0
0
0
25
25

Records dated in October 1987 reflect that the veteran was 
routinely exposed to hazardous noise during military service. 

VA audiometric testing in January 1994 revealed a mild high 
frequency sensorineural hearing loss, bilaterally; and the 
examiner's notation that the hearing loss was reflective of 
noise exposure.

The veteran underwent additional audiometric testing in 
August 1994.  The examiner noted hearing loss of both ears, 
left greater than right.  The report of this testing reveals 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
40
LEFT
20
35
20
50
45

VA audiometric testing in September 1997 did not reveal a 
hearing loss disability, as defined by 38 C.F.R. § 3.385, for 
the right ear.  Pure tone thresholds, in decibels, for each 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
35
LEFT
10
15
10
50
50

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Given the likelihood that the veteran had in-service noise 
exposure associated with power generator equipment, an 
examination is needed to determine whether the veteran has a 
current hearing loss disability, and if so, whether it had 
its onset during service or is related to his active 
service-to specifically include in-service noise exposure 
during repair of power generator equipment as alleged.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Low Back Pain

The veteran contends that service connection for a disability 
manifested by low back pain is warranted on the basis of his 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  

As noted above, muscle pain and joint pain are objective 
signs of undiagnosed illness or a chronic multisymptom 
illness.  38 C.F.R. § 3.317(b).  

Service treatment records include X-rays taken in December 
1987, showing mild upper straightening of the veteran's 
lumbar spine, accompanied by borderline anterior wedging at 
T11, T12, and L1, of uncertain duration.  This was prior to 
his service in the Gulf arena.  VA will not pay compensation 
under 38 C.F.R. § 3.317 for aggravation of disabilities 
resulting from pre-existing undiagnosed illnesses.  See 
60 Fed. Reg. 6,660 (February 3, 1995).

The post-service treatment records show complaints of low 
back pain in July and October 1993.  X-rays taken of the 
lumbosacral spine in March 1994 reveal evidence of spasm.

The report of a September 1997 VA examination includes a 
diagnosis of low back pain with pain down back of left leg 
with Schmorl's nodes.  The May 1998 VA examiner noted 
complaints of lower back pain radiating to the veteran's left 
leg in S1 distribution.  Examination of the veteran's spine 
in October 2000 revealed no deformities; ranges of motion 
were within normal limits.  X-rays taken in August 2003 
revealed minimal narrowing of L5-S1 seen posteriorly, and 
mild sclerosis of the right sacroiliac joint, suggestive of 
mild degenerative changes.

Records reflect additional complaints of low back pain in 
2001, 2003, 2005, and 2007.

Under these circumstances, an examination is needed to 
determine whether the veteran has a disability manifested by 
low back pain related to his military service.

Dermatitis and Tinea Pedis

The veteran contends that the service-connected dermatitis 
and tinea pedis are more severe than currently rated, and 
warrant an initial, compensable disability rating.

In October 2000, the veteran was afforded a VA examination to 
evaluate the severity of his dermatitis and tinea pedis.  
This examination contained some skin findings, but not all of 
the information needed to evaluate his claim.  

Since then, regulations for evaluation of skin disabilities 
were revised, effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  

Moreover, adjudication of the claim for an initial, 
compensable disability evaluation should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), is appropriate.

Multiple Joint Arthralgias, Bilateral Hearing loss,
Low Back Pain, and Dermatitis and Tinea Pedis

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In May 2006, the Board remanded each of the claims shown on 
the title page of this document, for purposes of having the 
RO or AMC issue an appropriate supplemental statement of the 
case (SSOC), to resolve the claims on appeal.  No SSOC has 
been issued, as previously requested.  Under the 
circumstances, Stegall requires that these issues be remanded 
for compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA audiology 
examination to identify all current 
disability underlying the veteran's 
current complaints of hearing loss; and 
to obtain information as to the current 
nature and likely etiology of any current 
hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service noise exposure during repair 
of power generator equipment as reported 
by the veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's complaints of 
low back pain; and to determine the 
nature and etiology of any disability, 
including undiagnosed illness.  
 
The examiner should indicate whether any 
pertinent symptoms are due to the 
veteran's service-connected hepatitis C 
with arthralgia.  The examiner should 
indicate whether there are objective 
indications of a qualifying chronic 
disability manifested by low back pain 
(other than arthralgia); or, whether such 
objective indications may be attributed 
to any other known diagnosis.

The examiner should also indicate whether 
there is a 50 percent probability or 
greater that any current low back 
disability is related to service, to 
specifically include in-service findings 
of mild upper straightening of the 
veteran's lumbar spine, accompanied by 
borderline anterior wedging at T11, T12, 
and L1-as shown by X-rays taken in 
December 1987.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected dermatitis and tinea 
pedis.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

The examiner should report whether any 
service connected skin disability or 
disabilities cause ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, or are 
exceptionally repugnant.

The examiner should also report the 
percentage of the whole body, and the 
percentage of exposed areas affected by 
any service-connected skin disability.   
The examiner should indicate whether any 
skin disability has required constant or 
near-constant systemic therapy during the 
past 12-month period.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
disability from those of other skin 
conditions.  However, if it is not 
possible to do so, the examiner should 
clearly so state, indicating that the 
findings are with respect to the 
veteran's overall skin disabilities. 

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
on appeal.  The claim for a higher, 
initial compensable disability rating 
should take into consideration all 
applicable criteria for evaluating the 
service-connected dermatitis and tinea 
pedis, as well as whether "staged 
rating" pursuant to Fenderson (cited to 
above) is warranted.  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the veteran until he is notified by 
the RO or AMC.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




